Citation Nr: 0336324	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  98-16 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired mental 
disorder to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	William J. Gately Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from April 1968 to 
October 1970.

This appeal arises from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that denied entitlement to service 
connection for posttraumatic stress disorder (PTSD).  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution. 

In June 2003, the veteran testified at a videoconference 
hearing before the undersigned member of the Board. 


FINDINGS OF FACT

1.  A diagnosis of PTSD has been given. 

2.  There is medical evidence of a link between current PTSD 
symptoms and an in-service stressor.  

3.  The veteran did not serve in combat.  

4.  There is credible supporting evidence that the claimed 
in-service stressor occurred.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) reflect that in 
June 1970 he underwent a psychiatric evaluation in 
preparation for an administrative separation based on 
homosexual conduct.  The psychiatric report concludes that 
the veteran did not suffer a psychosis or other mental 
disorder of such magnitude as to require processing or other 
medical procedure. The report also notes that there was no 
evidence that the veteran was feigning homosexuality for any 
reason.  An October 1970 separation examination report is 
negative for any mental disorder.  

In May 1997, the veteran requested service connection for 
PTSD.  He reported having been treated for depression in 1970 
during active service and relevant treatment by his private 
physician since 1988.  

In July 1997, the National Personnel Records Center (NPRC) 
supplied the veteran's personnel records, which reflect that 
he served in Morocco from October 1968 and then at Guantanamo 
Bay, Cuba, from March 1970.

In a July 1997 statement in support of claim, the veteran 
reported having been assaulted three times between January 
and March 1969 while stationed in Morocco; however, in August 
1997, the veteran reported that one of these assaults 
occurred in Gibraltar.  

Providence VA Medical Center outpatient treatment reports 
received in June 1997 reflect treatment for anxiety and PTSD 
at various times during 1996 and 1997.  A March 1996 
biopsychosocial assessment notes a history of a sexual 
assault on active duty and two more recent auto accidents 
with a current diagnosis of PTSD.  A November 1996 treatment 
report contains an assessment or list of various health 
problems, including PTSD for which Zoloft(r) was prescribed.  
The report is signed by the examiner who later performed both 
VA PTSD examinations.  

In December 1997, the veteran underwent a VA PTSD 
compensation and pension examination.  The examiner, a 
clinical psychologist, reviewed the claims file.  The veteran 
reported four specific stressful events.  The first two 
events occurred in Morocco in 1969 and both involved sexual 
assaults by his boss.  The third assault was allegedly 
committed by the same person, but occurred in Gibraltar.  The 
fourth event occurred at Guantanamo, Cuba, in May or June 
1970 where he reportedly had been drinking and performed oral 
sex with another serviceman.  During the examination, the 
veteran reported daily recollections of these events, but no 
nightmares or flashbacks.  Intense psychological distress and 
avoidance of thoughts of the events were not found.  He 
reportedly had no sleep trouble or angry outbursts.  He had 
no difficulty concentrating and he was not hypervigilant.  He 
did, however, have an exaggerated startle response to loud 
sounds.  There was a lack of physiological reactivity to any 
situation that resembled the traumatic event.  The examiner 
gave an Axis I diagnosis of anxiety disorder, not otherwise 
specified (NOS) with phobic and panic symptoms, but did not 
address whether this was related to active service.  

In December 1997, the RO denied the claim on the basis of no 
confirmed PTSD diagnosis.  

In a July 1999 letter, private clinical psychologist, Sondra 
Gold, reported having treated and medicated the veteran since 
1988 for chronic PTSD, panic disorder, and phobias.  Dr. Gold 
noted that the veteran first became overwhelmed with anxiety 
and his phobias developed shortly after a sexual assault 
during active service.  He even developed a phobia about 
driving during active service that continued to the current 
date.  Dr. Gold related gastrointestinal upset, nightmares, 
panic attacks, and feelings of isolation to the stressful 
event and opined that the veteran would have anxiety, 
phobias, and PTSD symptoms for the rest of his life.

PTSD symptoms are noted in various VA outpatient treatment 
reports dated in 1998 and 1999.  An August 1999 VA PTSD 
clinic report reflects Axis I diagnoses of PTSD due to 
assault in Navy; panic disorder with agoraphobia; and, simple 
phobia due to driving vs. PTSD related avoidance.  This 
diagnosis is repeated in various VA PTSD clinic reports.  

In his VA Form 9, the veteran argued that both Dr. Gold and 
his VA doctor had given a diagnosis of PTSD.  

In May 2000, the RO received additional personnel records 
from NPRC that corroborated that in May 1970 he had been 
drinking and was caught in the act of performing oral sex on 
another serviceman.  He was to receive disciplinary action, 
which was later changed to an administrative discharge 
because of his otherwise superior military performance.  

A May 2001 PTSD clinic report notes improving depression and 
anxiety with recent increase in medication.  An August 2001 
PTSD clinic report notes a primary Axis I diagnosis of PTSD 
due to assault in the Navy as well as Axis I diagnoses of 
obsessive compulsive disorder (OCD) manifested by hoarding, 
panic disorder, and simple phobia.

In December 2001, the RO sent a Veterans Claims Assistance 
Act of 2000 (VCAA) notice letter to the veteran.  

In December 2001, Dr. Gold reported that the veteran had been 
receiving therapy and cognitive-behavioral training since 
1988 for chronic PTSD, panic disorder, and phobias.  
Medication alone was insufficient for these disorders during 
stressful times.  Dr. Gold felt that the veteran was most 
stable when receiving therapy every three to four weeks, and 
that this treatment pattern was not expected to change.  As 
noted in Dr. Gold's previous letter, the veteran first became 
overwhelmed with anxiety and his phobias developed shortly 
after a sexual assault during active service and the veteran 
was afraid to report the incident at that time.  He developed 
a phobia about driving that continued to the current date.  
Dr. Gold also related gastrointestinal upset to the veteran's 
anxiety.  He also had nightmares, panic attacks, and 
hypervigilance. Dr. Gold mentioned again that the veteran 
would have anxiety, phobias, and PTSD for the rest of his 
life.  

Dr. Gold also furnished treatment records dating to 1988.  
These reflect that the veteran's anxiety was discussed at 
various times.  PTSD was first mentioned in 1999.  

In May 2002, the veteran underwent a VA PTSD compensation and 
pension examination.  The same examiner who performed the 
December 1997 VA PTSD examination performed the examination.  
The examiner noted a review of the claims file.  The examiner 
noted that the veteran had been receiving VA PTSD clinic 
treatment and that he carried a diagnosis of PTSD.  The 
examiner noted that the veteran denied intrusive 
recollections, flashbacks, and persistent avoidance of 
stressful stimuli or numbing of general responsiveness.  The 
only relevant symptom that the veteran seemed to experience 
was increased arousal at nighttime.  He denied irritability, 
angry outbursts, difficulty concentrating, or difficulty 
sleeping.  The examiner felt that the symptoms did not 
support a diagnosis of PTSD or any other acquired psychiatric 
disorder related to homosexual trauma during active service.  
The Axis I diagnoses were panic disorder, without 
agoraphobia, compulsive hoarding and hand washing; and, 
simple phobia.  

In July 2002, the VA examiner who performed both PTSD 
examinations was asked whether the veteran's panic disorder 
was related to active service and the examiner responded that 
it was not possible to answer the question as panic is not 
associated with specific stressors.  In August 2002, the 
examiner was asked to reconcile the previous diagnoses with 
other PTSD diagnoses in the claims file.  The examiner 
explained that the diagnoses given during the two VA PTSD 
examinations were based on only those symptoms reported by 
the veteran during each examination.  

According to a July 2002 VA PTSD clinic report, the veteran's 
primary Axis I diagnosis continued to be PTSD due to assault 
in the Navy.  In April 2003, the VA psychiatrist who had 
treated the veteran at the PTSD clinic and who had rendered 
previous PTSD diagnoses stated, "[The veteran] meets the 
full criteria for PTSD stemming from his sexual assault in 
the service.  The content of his intrusions and the nature of 
his avoidance, tie the events directly to his current 
symptoms.  Co-morbid anxiety disorders are common among 
veteran [sic] with PTSD."

In November 2002, the RO received Social Security 
Administration (SSA) records that reflect disability from 
employment due to a primary diagnosis of anxiety related 
disorders.  No secondary diagnosis was listed.  Included is 
an October 1999 functional capacity assessment reflecting a 
history of mixed anxiety disorder, PTSD, panic disorder with 
agoraphobia, and simple phobia of driving.  

In April 2003, Dr. Gold reported that the veteran could and 
did drive military vehicles prior to his rape; however, 
following the rape his panic attacks began, and he apparently 
had a panic attack while driving a military vehicle.  After 
active service, he never drove again and he currently feared 
even riding in a vehicle.  Dr. Gold felt that the veteran's 
PTSD was related to active service.  

In June 2003, the veteran testified before the undersigned 
member of the Board that he waived his right to prior RO 
consideration of evidence submitted at the hearing.  The 
representative argued that the PTSD diagnoses contained in 
PTSD clinic reports had been offered by VA's PTSD clinic 
director, who had treated the veteran for PTSD countless 
times, and therefore carried additional weight.  The veteran 
testified concerning the facts of the claimed sexual 
assaults.  He testified that his PTSD medication was changed 
occasionally as each had slowly become ineffective.  During 
periods of ineffectiveness, his sleep disorders, nightmares, 
and anxiety returned.  He also testified that he has not 
driven a motor vehicle since 1970.

II.  VCAA

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326) (2003).  

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
(i.e., to VA) that is necessary to substantiate the claim.  
VA is to specifically inform the claimant and his 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In a 
December 2001 letter, the RO notified the veteran and his 
attorney that Dr. Gold's records had not yet been received 
invited the veteran to submit any evidence or argument that 
he deemed pertinent, offered to assist in obtaining that 
evidence, and notified the veteran that a VA examination 
might be offered.  He was allotted 30 days to submit any 
evidence. 

The Board finds that the veteran is not prejudiced by its 
consideration of the claim pursuant to this new legislation 
and implementing regulations insofar as the decision below is 
favorable to the veteran.  Moreover, the RO has attempted to 
obtain, and has associated with the claims file, all 
pertinent VA medical records, private medical records, and 
SSA records identified by the veteran.


III.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  In addition, service connection for PTSD is subject 
to additional requirements.  

In addition to the above requirements, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, his lay 
testimony-alone-may establish the occurrence of the claimed 
in-service stressor in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of his service.  38 C.F.R. § 3.304(f) (2003); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

The first issue is whether there is medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § Sec. 4.125(a).  
The claims file contains several diagnoses of PTSD; however, 
these are not without controversy.  During both PTSD 
compensation and pension examinations, the veteran did not 
exhibit the requisite symptomatology for a diagnosis of PTSD; 
however, the examiner explained that only those symptoms 
exhibited during the examination were considered.  Therefore, 
the Board is tempted to conclude from this that the 
medication prescribed to control or abate the veteran's PTSD 
symptoms appears to have been effective.  Because the claims 
file contains numerous diagnoses of PTSD given by those 
treating him long term for PTSD, the Board will use the 
benefit of the doubt doctrine and resolve any remaining doubt 
on the issue in favor of the veteran.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
The Board finds that there is medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a). 

Secondly, there must be a link, established by medical 
evidence, between current symptoms and an in-service 
stressor.  In this case, there is ample private medical 
evidence and some VA medical evidence relating PTSD and 
anxiety related symptoms to trauma during active service.  
This however, is not without controversy as the VA PTSD 
examiner felt that none of the Axis I diagnoses were related 
to homosexual trauma during active service.  Noting that 
there is competent medical evidence both for and against this 
sub-issue, the Board will again resolve any remaining doubt 
in favor of the veteran.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The Board therefore finds that the medical 
evidence does indeed establish a link between current PTSD 
symptoms and an in-service stressor.

Lastly, the veteran did not participate in combat and has not 
claimed such.  Therefore, there must be credible supporting 
evidence that a claimed in-service stressor occurred.  In 
this case, the claimed in-service sexual assaults appear to 
be corroborated to some extent by the SMRs and military 
personnel records.  Specifically, the June 1970 psychiatric 
report notes homosexual conduct and concludes that the 
veteran did not suffer a psychosis or other mental disorder 
of such magnitude as to require processing or other medical 
procedure (emphasis added).  The Board finds this to be 
evidence the claimed homosexual assault might have occurred 
as alleged.  Moreover, the Court's holding in Patton might 
also apply.  See Patton v. West, 12 Vet. App. 272, 276 (1999) 
(where the Court requested careful evaluation for evidence of 
sexual assault, including behavior changes).  In this case, 
Dr. Gold has mentioned that panic attacks and other behavior 
changes began to surface shortly after the attacks.  The 
Board therefore finds credible supporting evidence that the 
claimed in-service stressors occurred.  

Because the regulatory requirements for service connection 
for PTSD have been met, the Board must therefore grant the 
claim.  



ORDER

Entitlement to service connection for PTSD is granted.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



